Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pg. 6, filed 08/12/2022, with respect to 35 U.S.C. § 112(f) have been fully considered and are persuasive.  The “retaining means” in claims 18 and 19 is being interpreted under 35 U.S.C. 112(f). 
Applicant's arguments filed 08/12/2022 have been fully considered but they are not persuasive. Malley shows that the friction pads G1 or G2 are directly attached and abut the progressivity blade (2) on a first side (FS shown in annotated fig. 2 or fig. 3A-3B).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 16-19, 21, 27-28, and 30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Malley et al. (US 10215236 B2); hereinafter, Malley et al. is Malley. 
Malley discloses (Fig. 1A-1C) a progressivity device (1-2, G1, and G2) for a friction clutch disc (D), comprising:
Regarding claim 16, a support flange (1), having a central axis of rotation (X), in which an annular central part (10) is configured to cooperate with a torsional vibration damper (Fig. 1B shows compression springs C) and an external part (1a) carries progressivity blade (2) and friction pads (G1, G2) attached to the progressivity blades (2), 
wherein the friction pads (G1, G2) are attached to and directly abut a first side (FS shown in annotated fig. 2) of the progressivity blades (2, annotated fig. 2 shows G1 and G2 being attached to and directly abut at least a first the progressivity blades 2)
wherein the progressivity blades (2) extend circumferentially over at least one of the faces of the support flange (1) (Fig. 1C),
 and wherein each of the progressivity blades (2) comprises one end (2a) fixed (via rivets in bores 21) to the external part (1a) (col. 4, lines 60-67, “…the blades 2 are integrated and fastened onto the external rim 1a of the progressivity web 1...”)
another free end (23 and 24) and folds (20a, 20b) delimiting a support region (20) for the friction pad (G1, G2) (col. 4, lines 60-67, “Configured on these blades are at least two pleats 20a, 20b of material delimiting a support region 20 of first friction lining G1.”), 
the friction pad (G1, G2) associated with the progressivity blade (2) covering the end fixed to the support flange (1) (Fig. 1A).
Regarding claim 17, Malley discloses (Fig. 1C) the progressivity device (1-2, G1, and G2) according to Claim 16, wherein the support region (20) of each of the progressivity blades (2) is offset axially with respect to the fixed end (2a), the fixed end (2a) of said progressivity blade (2) bearing on the face of the support flange (1).
Regarding claim 18, Malley discloses (Fig. 1C) the progressivity device (1-2, G1, and G2) according to Claim 16, wherein the support flange (1) comprises a retaining means (orifice 25 which has space for rivets) passing through the free end (23 and 24) of each of the progressivity blades (2) (col. 5, lines 17-20 and col. lines 24-29).
Regarding claim 19, Malley discloses (Fig. 1C) the progressivity device (1-2, G1, and G2) according to Claim 18, wherein the free end (23 and 24) of each of the progressivity blades (2) is retained axially with respect to the support flange (1) by the retaining means (orifice 25 which has space for rivets) when the progressivity device is freed from all axial compression force (abstract, shows 20a and 20b are deformable pleats so the axial compression would be focused on the pleats and there would be no axial compression on the rivets that is securing the free end).
Regarding claim 21, Malley discloses (Fig. 1A) wherein each of the friction pads bears (G1) axially against a circumferentially adjacent friction pad (G2).
Regarding claim 27, Malley discloses (Fig. 2A) the progressivity device (1-2, G1 and G2) according to Claim 16, wherein each of the progressivity blades (2) comprises at least two material folds (20a and 20b) delimiting the support region (20) for the friction pad (G1 and G2), the material fold (20a) situated between the fixed end (21) and the support region (20) for the friction pad (G1 and G2) extending along a substantially radial direction, the other material folds (10b) of the progressivity blade (2) being distributed circumferentially beyond the support region (20) and away from the fixed end (21).
Regarding claim 28, Malley discloses (Fig. 1A) the progressivity device (1-2, G1 and G2) according to Claim 16, wherein the friction pads (G2) are fixed directly to one of the faces of the support flange (1), opposite the progressivity blades (2) arranged on the other face.
Regarding claim 30, Malley discloses (annotated fig. 1 and 1C) a friction clutch disc (D) for a motor vehicle, comprising: 
a torque transmission flange (TTF in annotated fig. 1, plate associated with 4 and hub M which holds the springs C);
 two guide washers (4) arranged on either side of said torque transmission flange (TTF); helical compression springs (C) bearing on the torque transmission flange (TTF) and the guide washers (4) ((col. 4, lines 51-53, “Two guide washers 4 arranged on either side of web 1 are mounted on the central hub, capturing compression springs C…”) 
and the progressivity device according to Claim 16, wherein the support flange (1) is borne by the torque transmission flange (TTF) or by one of the two guide washers (4).


    PNG
    media_image1.png
    523
    561
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    252
    602
    media_image2.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Malley in view of Balbiez et al. (DE 4319150 A1); hereinafter, Balbiez.

Regarding claim 20, Malley discloses (Fig. 1C) the progressivity device according to Claim 18, wherein the retaining means (orifice 25 which has space for rivets) comprises a rivet fixed to the support flange (1) and introduced into an orifice (25) formed in the free end (23 and 24) of each of the progressivity blades (2),  part of the free end (23 and 24) being configured to bear the rivet (col. 5, lines 17-20 and col. lines 24-29).
However, Malley does not disclose the rivet having a shouldered head.
Balbiez teaches the rivet having a shouldered head (21 in Fig. 2, and para. [0033], stepped rivets or shouldered spacers) for the purpose of achieving the predictable result of securing elements together. 
Malley uses a rivet to secure fastening lining G2 and the blades to the web and Balbiez uses a rivet with shouldered head to secure pads to the support, therefore it would have been obvious to one of ordinary skill in the art before the effectively filing date of the claimed invention to have modify the rivets of Malley to be shouldered head like the rivets of Balbiez as it is substituting one known element for another for the purpose of achieving the predictable results of securing elements together. 

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Malley in view of Basiewicz et al. (US 20170023071 A1); hereinafter, Basiewicz et al. is Basiewicz.
Malley discloses (Fig. 1A-1C) a progressivity device (1-2, G1, and G2) for a friction clutch disc (D), comprising:

Regarding claim 31, a support flange (1), having a central axis of rotation (X), in which an annular central part (10) is configured to cooperate with a torsional vibration damper (Fig. 1B shows compression springs C) and an external part (1a) carries progressivity blade (2) and friction pads (G1, G2) attached to the progressivity blades (2), 
wherein the progressivity blades (2) extend circumferentially over at least one of the faces of the support flange (1) (Fig. 1C),
 and wherein each of the progressivity blades (2) comprises one end (2a) fixed (via rivets in bores 21) to the external part (1a) (col. 4, lines 60-67, “…the blades 2 are integrated and fastened onto the external rim 1a of the progressivity web 1...”)
another free end (23 and 24) and folds (20a, 20b) delimiting a support region (20) for the friction pad (G1, G2) (col. 4, lines 60-67, “Configured on these blades are at least two pleats 20a, 20b of material delimiting a support region 20 of first friction lining G1.”), 
the friction pad (G1, G2) associated with the progressivity blade (2) covering the end fixed to the support flange (1) (Fig. 1A).
Malley does not disclose each friction face of the progressivity device comprises separate friction pads having an angular segment shape.
Basiewicz discloses each friction face of the progressivity device comprises separate friction pads having an angular segment shape for the purpose of substituting one known part for another to achieve the predictable result of coupling two rotating components together.
It would have been obvious to one of ordinary skill in the art before the effectively filing date of the claimed invention to have the friction pads of Malley to be separate friction pads with an angular segment shape like Basiewicz for the purpose of substituting one known part for another to achieve the predictable result of coupling two rotating components together.
Allowable Subject Matter
Claims 22-26 and 29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIMEE T NGUYEN whose telephone number is (571)272-5250. The examiner can normally be reached M-F 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on (571) 272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RICHARD M LORENCE/Primary Examiner, Art Unit 3656                                                                                                                                                                                                        




/AIMEE TRAN NGUYEN/Examiner, Art Unit 3656